


110 HR 3649 IH: To require mercenary training to be conducted only on

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3649
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require mercenary training to be conducted only on
		  Federal Government property.
	
	
		1.Requirement for mercenary
			 training to be conducted only on Federal Government property
			(a)RequirementMercenary
			 training may be conducted only on property owned by the Federal
			 Government.
			(b)Mercenary
			 training definedThe term mercenary training means
			 military-style training of individuals who are not members of the Armed Forces
			 to provide security services to the Federal Government and to contractors of
			 the Federal Government.
			
